 In the Matter of THE COLORADO BUILDERS' SUPPLY COMPANYandINTER-NATIONAL ASSOCIATION OF BRIDGE, STRUCTURAL, AND ORNAMENTALIRON WORKERS,LOCAL No. 507Case No. C-3028.-Decided January 3, 194Jurisdiction:metal fabricating and building materials jobbing industry.Settlement:stipulation providing for compliance with the Act.Remedial Orders:entered on stipulation.Mr. Paul S. Kuelth,au,for the Board.Newton, DavisdDrinkwater,byMessrs. J., Quigg Newton, Jr.,and-Richard M. Davis,of Denver, Colo., for the respondent.'Mr. M. C. Manfro,of Denver, Colo., for the Union.Mr. Robert N. Cook,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon an amended charge 1 duly filed by International Associationof Bridge, Structural, and Ornamental Iron Workers, Local No. 507,affiliated with the American Federation of Labor, herein called theUnion, the National Labor Relations Board, herein called the Board,by the Regional Director for the Twenty-second Region (Denver,Colorado), issued its complaint dated April 14, 1941, against TheColorado Builders' Supply Company,-Denver, Colorado, herein calledthe respondent, alleging that the respondent had engaged in and wasengaging in unfair labor practices affecting commerce within the mean-ing of Section 8 (1), (3), and (5) and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat. 449, herein called the, Act, atits Pueblo, Colorado, plant.Copies of the complaint accompanied bynotice of hearing were duly served upon the respondent and the Union.The complaint alleged in substance: (1) that respondent dischargedFrank Butkovich on or about August 5,'1940, and refused to reinstatehim until November 7, 1940, because- of his membership and activ'1The original charge was filed on August 8, 1940 ; the amended chargeon April 2, 1941.38 N. L. R. B., No. 4.13 14DECISIONSOF NATIONALLABOR RELATIONS BOARDities in the Union; (2) that the production and maintenance em-ployees, except the superintendent, at the respondent's Pueblo,Colorado, plant constitute a unit appropriate for collective bargain-ing; (3) that although the Union represented a majority of theemployees in this unit the respondent in July 1940 and at all timesthereafter refused to bargain collectively with the Union; (4) thatrespondent has urged, persuaded, and warned its employees at itsPueblo plant to refrain from joining or retaining membership in theUnion and from engaging in concerted activities with other employeesfor the purposes of collective bargaining or other mutual aid andprotection.On April 26, 1941, the respondent filed an answer tothe complaint in which it denied the allegations of unfair laborpractices and alleged certain affirmative matters.Pursuant to notice, a hearing was held on May 15, 1941, at Pueblo,Colorado, before A. Bruce Hunt and on July 28 and 29, 1941, at Pueblo,Colorado, before Charles E. Persons, Trial Examiners duly desig-nated by the Chief Trial Examiner.The Board,- the respondent, andthe Union were represented by counsel and participated in the hearing.On September 24, 1941, the Board denied the petition to intervenefiled by the Steel Workers Organizing Committee on September 20,1941.On December 1, 1941, the respondent, the Union, and the attor-ney for the Board entered into a stipulation in settlement of thecase.The stipulation provides as follows :A charge having been filed by the International Associationof Bridge, Structural, and Ornamental Iron Workers, Local No.507, affiliated with the American Federation of Labor (herein-after called the Union), with the Regional Director of the Na-tional Labor Relations Board (hereinafter called the Board) forthe Twenty-Second Region at Denver, Colorado, on August 8,1940, and an amended charge on April 2, 1941, alleging thatThe Colorado Builders' Supply Company (hereinafter called therespondent) has engaged in unfair labor practices within themeaning of Section 8 (1), (3), and (5) of the National LaborRelations Act; the Board through its Regional Director havingissued and served a complaint stating the charges; the respond-ent having filed its answer; hearing having been held before aduly designated Trial Examiner for the Board; a motion tointervene having been filed after the hearing by the Steel WorkersOrganizing Committee and the Board having denied said motion,and it being the desire of the parties to conclude all proceedingsbefore the Board in this case,IT IS HEREBY STIPULATED AND AGREEDby and among the partieshereto : THE COLORADO BUILDERS' SUPPLY COMPANYI15Respondent is a Colorado corporation with its principal officein Denver, Colorado, maintaining plants in Denver and Pueblo,Colorado.It is engaged in the fabrication of reinforcing steelbars, open web steel joists, and in the jobbing of miscellaneousbuilding materials.Its sales are in excess of $500,000 yearly,approximately one-third of which is sold and shipped to cus-tomers outside the State of Colorado.Ninety-five per cent of thesteel used by the respondent in its fabricating business is pur-chased within the State of Colorado.Ninety per cent of theproducts jobbed by the respondent are purchased and shippedto it from outside the State of Colorado. - The Pueblo plant ofthe respondent is engaged primarily in the fabrication of rein-forcing steel bars, and fabricates in excess of $350,000 yearly,forty per cent of which are sold and shipped to customers outsidethe State of Colorado.IIInternationalAssociation of Bridge, Structural, and Orna-mentalIron Workers, Local No. 507,is a labor organization withinthe meaningof Section 2 (5) of the Act.IIIThe production and maintenance employees of the respondentat its plant in Pueblo, Colorado, except the superintendent,constitute a unit for appropriate bargaining within the meaningof Section 9 (b) of the Act. The Union on or before July 3, 1940,had been designated by a majority of the employees within saidunit as their representative for the purposes of collective bar-gaining, and therefore is the exclusive representative of all em-ployees in said unit for the purposes of collective bargainingwithin the meaning of Section 9, (a) of the National LaborRelations Act.IVAll parties hereto waive all further and other procedure pro-vided by the National Labor Relations Act or the Rules andRegulations of the National Labor Relations Board, including theissuance of an Intermediate Report -by the Trial Examiner, thefiling of exceptions thereto and the making of findings of factand conclusions of law by the Board. 16DECISIONS OF NATIONALLABOR RELATIONS BOARDVThis stipulation may be introduced in evidence by filing itwith the Chief Trial Examiner of the National LaborRelationsBoard, Washington, D. C., and shall, together with the pleadings,constitute the record in this case.VIAll parties tiereto expressly consent and agree that upon thisstipulation and the-record herein, and without further notice orproceedings herein, the' National Labor Relations Board mayenter an order in the following form :ORDERThe National Labor Relations Board hereby order's that TheColorado Builders' Supply Company, its officers, agents,' suc-cessors, and assigns will:1.Cease and desist from :(a)Refusing to bargain collectively with the InternationalAssociation of Bridge,Structural, 'and Ornamental Iron Work-ers, Local No. 507, affiliated with the American Federation ofLabor, as the exclusive representative of its production andmaintenance employees, except, the superintendent, employedat its plant at Pueblo,Colorado ;(b)Discouraging membership in the International Asso-ciation of Bridge, Structural, and Ornamental Iron Workers,Local No. 507, affiliated with the American Federation of Labor,or any other labor organization of its employees, by discharg-ing or refusing to reinstate any of its employees or in any othermanner , discriminating in regard to their hire or tenure ofemployment or any terms or conditions of their employment;(c)In any, other manner interfering with, restraining orcoercing its employees in the exercise of the right to self-organi-zation, to form, join, or assist labor organizations, to bargaincollectively through representatives of their own choosing, orto engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, as guaranteed inSection 7 of the National Labor Relations Act.2.Take the following affirmative action, in order to effectuatethe policies of the National Labor Relations Act :(a)Upon request,bargain collectively with the InternationalAssociation of Bridge,Structural,and Ornamental Iron Work-ers,Local No. 507, affiliated with the American Federation of THE COLORADO BUILDERS' SUPPLY COMPANY17Labor, as the exclusive representative of its production andmaintenance employees, excluding the superintendent, at itsplant at Pueblo, Colorado, in respect to rates of pay, wages,hours of employment; acid other conditions of employment :(b)Make whole Frank Butkovich for any loss of pay hemay have suffered by reason of his discharge on August 4,1940, by payment to him of One Hundred Dollars.(c)Post 'immediately upon approval of the National LaborRelations Board of the stipulation on which this order is based,in conspicuous places in its place of. business in Pueblo, Colo-rado, and maintain for a period of at least Sixty (60) con_secu-tive days from the date of posting, notices to its employees,stating, (1) that the respondent will not engage in the conductfrom which it is ordered to cease and desist in paragraphs 1 (a),(b), and (c) of this Order; (2) that the respondent will take,the affirmative action set forth in paragraph 2 (a) of thisOrder, and (3) that the respondent's employees are free tobecome or remain members of International Association ofBridge, Structural, and Ornamental Iron Workers, Local No.507, and that the respondent will not discriminate against anyemployee because of membership in that organization.(d)Notify the Regional Director for the Twenty-SecondRegion in writing within 'ten (10) days from the date of the','approval by the National Labor Relations Board of the stipu-lation upon which, this Order is'based, what steps the respond-ent has'takeu to comply herewith.VII -The respondent Will -comply in good faith with the -terms ofthe above Order.The respondent' and the Union have-:alreadytaken steps to comply by completing the negotiation and signingof a contract covering wages', hours and conditions of employmentfor the Pueblo plant. 'VIIIIt is understood and agreed that this stipulation embodies theentire agreement between the parties and that there is no verbalagreement of , any kind which varies, alters, or adds to —thisstipulation.-IXIt is further understood 'and agreed that this stipulation is sup-.'ject to the approval ' of the National Labor Relations Board, andshall become effective immediately upon receipt of a noticegranting such approval.438861-42-vol 38-3 18DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the basis of the above stipulation and upon the entire recordin the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Colorado Builders Supply Company is a Colorado corporationwith its principal office in Denver, Colorado, and with plants at Denverand Pueblo, Colorado. It is engaged in the fabrication of reinforcingsteel bars and open-web steel joists and in thejobbing of miscellaneousbuilding materials.One-third of its yearly sales, which exceed $500,-000, is shipped to points outside the State of Colorado.Ninety percent of the products jobbed and ninety-five per cent of the steel usedare shipped to it from points outside the State of Colorado.ThePueblo plant, which is engaged primarily in the fabrication of rein-forcing steel bars, sells and ships forty per cent of its yearly sales, whichexceed $350,000, to points outside the State of Colorado.We find that the above-described operations constitute a continuousflow of trade, traffic, and commerce among the several States.ORDERUpon the basis of the above findings of fact and stipulation, andthe entire record in the case, and pursuant to Section 10 (c) 'of theNational Labor Relations Act, the National Labor Relations Boardhereby orders that The Colorado Builders' Supply Company, itsofficers, agents, successors, and assigns shall :1.Cease and desist from :(a) Refusing to bargain collectively with the International Associa-tion of Bridge, Structural, and Ornamental Iron Workers, Local No.507, affiliated with the American Federation of Labor, as the exclusiverepresentative of its production and maintenance employees, exceptthe superintendent, employed at its plant at Pueblo, Colorado;(b)Discouraging membership in the International Association ofBridge, Structural, and Ornamental Iron Workers, Local No. 507,affiliated with the American Federation of Labor, or any other labororganization of its employees, by discharging or refusing to reinstateany of its employees or in any other manner discriminating in regardto their hire or tenure of employment or any terms or conditions oftheir employment;(c) In any other manner interfering with, restraining or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, or to engage in concerted activi-ties for the purpose of collective bargaining or other mutual aid or TAE COLORADO BUILDERS' SUPPLY COMPANY19protection, as guaranteed in Section,7 of the National Labor RelationsAct.2.Take the following affirmative action, in order to effectuate thepolicies of the National Labor Relations Act:(a)Upon request, bargain collectively with the International Asso-ciation of Bridge, Structural, and Ornamental Iron Workers, LocalNo. 507, affiliated with the American Federation of Labor, as the ex-clusive representative of its production and maintenance employees,excluding the superintendent, at its plant at Pueblo, Colorado, in re-spect to rates of pay, wages, hours of employment, and other conditionsof employment;(b)Make whole Frank Butkovich for any loss of pay he may havesuffered by reason of his discharge on August 4, 1940, by payment tohim of One Hundred Dollars;(c)Post immediately upon approval of the National Labor Rela-tions Board of the stipulation on which this order is based, in con-spicuous places on its place of business in Pueblo, Colorado, andmaintain for a period of at least Sixty (60) consecutive days fromthe date of posting, notices to its employees, stating, (1) that therespondent will not engage in the conduct from which it is ordered tocease and desist in paragraphs 1 (a), (b), and (c) of this Order; (2)that the respondent will take the affirmative action set forth in para-graph 2 (a) of this Order, and (3) that the respondent's employeesare free to become or remain members of International Associationof Bridge, Structural, and Ornamental Iron Workers, Local No. 507,and that the respondent will not discriminate against any employeebecause of membership in that organization.(d)Notify the Regional Director for the Twenty-Second Regionof the National Labor Relations Board in writing within ten (10)days of the date, hereof of the steps respondent has taken to complyherewith.11